By the Court.

Benning, J.
delivering the opinion.
[1.] The Jury, in this case, found that there was no usury-in the note. The Court granted a new trial on the motion of the defendant — a motion put on three grounds: that the-verdict was contrary to the charge of the Court, contrary to the evidence, and contrary to the weight of the evidence.
Ought the motion to have been granted ? We think not.. The evidence shows that there was no usury in the note.
This is made clear by the annexed statement of Mr. Stubbs, founded on the evidence — a statement prepared by him at the request of the Court, and for which the Court is much obliged to him.
And, if there was no usury in the note, the verdict cannot be against the evidence or against the weight of the evidence, *266nor can it be against any charge of the Court that was a , proper charge.
We therefore reverse the judgment of the Court below...
STATEMENT OE MR. STUBBS.
THOMAS H. DOZIER, Sen. plaintiff in error, vs. THOMAS H. DOZIER, defendant in error. From Marion Sup. C’t.
Note sued on $463, dated 31st March, 1851, at one day... Plea — USURY.
Taking the answers of plaintiff as to the respective sums advanced for and loaned to defendant at different times — • $150, $100, $40, $100, $100, make it $490 00 ■
Defendant, in his plea, makes it, in the whole 500 00
As the respective times as to advances and loans, are not definitely stated in plaintiff’s answers, I divide or average the time and say—
Advanced on 1st January, 1837, 250 00
Interest on $250 from 1st Jan. ’37 to 1st Oct. ’39, 55 00
Advanced, on 1st July, 1837, 100 00
Int. on $100 from 1st July, ’37, to 1st Oct. ’39, 18 00
Advanced, say 1st July, 1838, _ 140 00
Interest on $140 from 1st July, ’38, to 1st Oct. ’39, 14 00
Credits, 577 00
There being no time proven as to when the credits should be allowed, I have resorted to defendant’s plea, and have ta*267ken his statements, as to time and amounts,- as true, and allow him—
1839
'Oct. 1st. By exchange of horses, $112 50
.Due plaintiff 1st Oct. ’39, 46-4 50
Int. on $464 50, from 1st Oct. 39, to 15th M’ch ’46, 239 98
.Am’t car’d forw’d, and due plaintiff 15 M’ch, ’46, 704 48
1846
March 15th. By cash, 219 00
485 48
Interest on $485 48, from 15th March, ’46, to 31st
March, 1851, at 7 per cent. 172 54
.Note, 657 02
The small credits of $18 and $12 do not, when made, taking the defendant’s plea as giving the true date of the respective credits, extinguish the interest then due; consequently, cannot be so deducted as to reduce the principal sum. I therefore allow them, without interest. Say— Store account, $18
Medical bill, 12
1851
March 31. By cash, 30
— 60 000
Due plaintiff 31st March, 1851, 597 02 stating the account average time.
Due plaintiff, 31st March, 1851, 535 62 giving all doubt as to time to defendant.
All of which is respectfully submitted.
T. P. STUBBS.
' To the Hon. Judges Sup. Ct. Macon, Ha.

*268
Same amounts stated most unfavorably for plaintiff, as to time:

Giving defendant the benefit of all doubt as to the time when the respective sums were advanced for and loaned to defendant—
Advanced on 25th Dec. 1837, $250 00
Int. on $250 from 25th Dec. ’37, to 1st Oct. ’39, 35 82
Advanced to defendant 25th Dec. 1838, 100 00
Int. on $100 from 25th Dec. ’38, to 1st Oct. ’39, 6 00
Advanced to defendant 15th March, ’38, 140 00
Int. on $140 from 15th March, ’38, to 1st Oct. ’39, 16 45
548 27
1839
Oct. 1st. Credited by exchange of horses, 112 50
435 77
225 08 Interest on $435 77 from 1st October, 1839, to 15th March, 1846, 6 years 5|- months,
600 85
1846
219 00 March 15th. By cash,
441 85
153 77 Interest on $485 77, from 15th M’ch, 1846, to 31st March, 1851, date of note sued on, at 7 per cent. 5 years and 15 days,
Medical bill, $12
Store account, 18
1851
March 31. By cash, 30
— 60 00
Due plaintiff 31st March, 1851, 535 62